DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 4-8 and 11-21 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, detecting content currently displayed; generating a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability form a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content or the topics of the content.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, mathematical relationships and/or mathematical calculations.
To this end, the limitation of detecting content currently displayed is a process that under its broadest reasonable interpretation, covers a mental process, because a detecting of displayed content can be a mental observation.  The limitation of generating a dynamic index for the content, is a process that under its broadest reasonable interpretation, covers a mental process.  The generation of an index based on an index can be formed in the mind.  Furthermore, the entries based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content or the topics of the content is a process that under its broadest reasonable interpretation, covers a mental process because the entries are associated with topics of the content, for example.  Moreover, the limitation of a continuously updated state transition matrix comprising entries corresponding to the topics of the content, each of the entries representing a transition probability from a current topic to a next topic, falls within the category of a mathematical relationship, because the entries represent probabilities.  Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of electronic device and a screen.  The electronic device and the screen are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   Moreover, the limitation of displaying the dynamic index do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of an electronic device and a screen merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  Alternatively or additionally, the elements of displaying the dynamic index amount to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   King teaches displaying a dynamic list, where [0594] of King teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, Bataresh (US Pub. No. 2013/0177892 A1) teaches displaying the dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to 
Thus, under its broadest reasonable interpretation, the claim covers mathematical calculations and relationships, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the “Mathematical Concepts” and Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of a plurality of topics identified within the content.  This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of topics within content is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim recites the additional element of the dynamic index.  This limitation amounts to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   Bataresh (US Pub. No. 2013/0177892 A1) teaches a dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.
Thus, under its broadest reasonable interpretation, the claim covers concepts performed in the human mind, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.   This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of main and subtopics and associations with internal and external sources is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations and relationships, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 6, the claim recites wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.  Accordingly, the claim recites an abstract idea.
As to claim 7, the claim recites receiving a swipe input on a current set of the dynamic index; and displaying, in response to receiving the swipe input, an alternative set of the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Parker discloses receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a clockwise 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.  Accordingly, the claim recites an abstract idea.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system – an electronic device comprising a display, memory and a processor.  The claim recites, in part, detect content currently displayed; generate a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability form a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content or the topics of the content.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, mathematical relationships and/or mathematical calculations.
To this end, the limitation of detecting content currently displayed is a process that under its broadest reasonable interpretation, covers a mental process, because a detecting of displayed content can be a mental observation.  The limitation of generating a dynamic index for the content, is a process that under its broadest reasonable interpretation, covers a mental process.  The generation of an index based on an index can be formed in the mind.  Furthermore, the entries based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content or the topics of the content is a process that under its broadest reasonable interpretation, covers a mental process because the entries are associated with topics of the content, for example.  Moreover, the limitation of a continuously updated state transition matrix comprising entries corresponding to the topics of the content, each of the entries representing a transition probability from a current topic to a next topic, falls within the category of a mathematical relationship, because the entries represent probabilities.  Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of electronic device comprising a display, a memory and a processor coupled to the memory.  The electronic device comprising a display, a memory and a processor coupled to the memory is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   Moreover, the limitation of cause the display of the dynamic index does not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of an electronic device comprising a display, a memory and a processor coupled to the memory merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  Alternatively or additionally, the elements of cause the display of the dynamic index amount to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   King teaches displaying a dynamic list, where [0594] of King teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, Bataresh (US Pub. No. 2013/0177892 A1) teaches cause the display of the dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word 
Thus, under its broadest reasonable interpretation, the claim covers mathematical calculations and relationships, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of a plurality of topics identified within the content.  This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of topics within content is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the claim recites the additional element of the dynamic index.  This limitation amounts to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   Bataresh (US Pub. No. 2013/0177892 A1) teaches a dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.
Thus, under its broadest reasonable interpretation, the claim covers concepts performed in the human mind, but for the recitation of generic computer components and well-understood, routine and conventional aspects, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.   This limitation is directed to a mental process, specifically concepts performed in the human mind.  The identification of main and subtopics and associations with internal and external sources is an observation/evaluation performed in the human mind.   Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations and relationships, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As to claim 13, the claim recites wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.  Accordingly, the claim recites an abstract idea.
As to claim 14, the claim recites receiving a swipe input on a current set of the dynamic index; and displaying, in response to receiving the swipe input, an alternative set of the dynamic index.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Parker discloses receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a clockwise 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  Thus, a displayed index is updated by the user.  Accordingly, the claim recites an abstract idea.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites, in part, detect content currently displayed; generate a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability form a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content or the topics of the content.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mental process, mathematical relationships and/or mathematical calculations.
To this end, the limitation of detect content currently displayed is a process that under its broadest reasonable interpretation, covers a mental process, because a detecting of displayed content can be a mental observation.  The limitation of generate a dynamic index for the content, is a process that under its broadest reasonable interpretation, covers a mental process.  The generation of an index based on an index can be formed in the mind.  Furthermore, the entries based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content or the topics of the content is a process that under its broadest reasonable interpretation, covers a mental process because the entries are associated with topics of the content, for example.  Moreover, the limitation of a continuously updated state transition matrix comprising entries corresponding to the topics of the content, each of the entries representing a transition probability from a current topic to a next topic, falls within the category of a mathematical relationship, because the entries represent probabilities.  Accordingly, the claim limitations, along with the claims taken as a whole, recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a non-transitory computer readable storage medium, a processor, and an electronic device.  The non-transitory computer readable storage medium, a processor, and an electronic device is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.   Moreover, the limitation of display the dynamic index does not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of an non-transitory computer readable storage medium, a processor, and an electronic device merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  Alternatively or additionally, the elements of display of the dynamic index amount to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   King teaches displaying a dynamic list, where [0594] of King teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, Bataresh (US Pub. No. 2013/0177892 A1) teaches display of the dynamic index at [0144].   This passage teaches "Figs. 5A-5F, rather than having a static index precompiled for a digital book, the novel interactive electronic book operating system and method allows the user to right click on any word within the text and add it to the index."  [0137] expressly teaches a viewable index for a user.  Thus, a displayed index is updated by the user and it is therefore a displayed dynamic index is disclosed.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of performing a multi-modal interaction based on multiple modalities including a speech command and text, wherein the speech command compnses a standard set of commands and additional keywords extracted from the text.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Won establishes that these elements are well-understood routine and conventional at the following passages: Won teaches performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step 308." and [0058] teaches a voice input.), wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input  Accordingly, the claim recites an abstract idea.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of performing a multi-modal interaction based on multiple modalities including a speech command and text, wherein the speech command compnses a standard set of commands and additional keywords extracted from the text.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Won establishes that these elements are well-understood routine and conventional at the following passages: Won teaches performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step 308." and [0058] teaches a voice input.), wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input through the microphone 162."  This teaches extracted text being read as part of a voice command.).  Accordingly, the claim recites an abstract idea.
 processor.  The processor is recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application. 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Liu establishes that these elements are well-understood routine and conventional at the following passages: Liu teaches wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread ([0022] teaches "analyzer 106 can use latent Dirichlet allocation (LDA) to infer a set of topics over a pool of content items 104."  A set of topics is recognized as a topic distribution.  This spread of topics is determined over a pool of content items, where the content has at least one page.  The distribution is determined from the content for each topic, so it is incremental, and it is based on an LDA analysis/spread.).  Accordingly, the claim recites an abstract idea.
 wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Bonchi teaches wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors ([0071] teaches "use a text classifier to project each document into a space of topics (100 distinct topics), and then use as d(*,*) the Euclidean distance between the topic vectors."  Here, topic vectors are defined, and a Euclidian distance is calculated.  The topic vectors represent the topics, the topic vectors are recognized as user vectors.  The Euclidian distance is the distance between the vectors and the respective topics.).  Accordingly, the claim recites an abstract idea.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the generating of the dynamic index is further based on content semantics.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 wherein the generating of the dynamic index is further based on content semantics ([0064] teaches "The method 200 starts with semantic indexing in order to generate an index of classified text objects."  Semantic indexing is recognized as using semantics of content – the text objects – to generate an index.  The index is dynamic because it is updated as set forth in [0065].).
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of maintaining a topic vector extracted index describing semantic linkages between contents.
This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application.  For example, Won establishes that these elements are well-understood routine and conventional at the following passages: Mansour teaches maintaining a topic vector extracted index describing semantic linkages between contents ([0042] teaches "the weighted inverted index 506 is depicted as a column of words, each word having an associated weighted vector (or list) of topics."  This weighted inverted index is a topic vector extracted index, because each word has a set of topics as a  Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pub. No. 2011/0043652) in view of Singh (US Pub. No. 2015/0312603 A1), and further in view of Liu et al. (US Pub. No. 2017/0132314).
As to claim 1, King teaches a method for automatically generating a dynamic (list) for a content displayed on an electronic device, the method comprising: 
detecting, by the electronic device, a content currently displayed on the electronic device ([0590] teaches that the system monitors the received text (content) as the user provides the text.  Further, [0587] teaches that "text display region 405 displays text provided by a user, such as text provided by the user via an information input device, such as a keyboard."  This is recognized as currently displayed text.  [0586] teaches the display 400 is provided by a word processing application of a computing device, and therefore teaches an electronic device.)
generating, by the electronic device, the dynamic (list) for the content ([0596] teaches "the system has selected the text "Stan Lee" 460 in the third sentence. The system displays information relevant to the selected text as item 415c in the information display region 410."  Here, the display region contains a dynamic list which includes information relating to the content "Stan Lee," as shown in FIG. 4. The list is dynamic, because as stated at [0594], "the system displays the and 
displaying, by the electronic device, the dynamic (list) on a screen of the electronic device ([0594] teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, [0587] teaches that the display includes a text information display region 410 that displays text provided by a user.  [0586] teaches the display 400 is provided by a word processing application of a computing device.).
King teaches a dynamic list ([0594] teaches a list that changes over time) but does not expressly disclose an index; further King does not expressly disclose: 
generating an index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content, or the topics of the content.
	However, Singh teaches generating an index for the content ([0037] teaches "When a user interacts with a media title, the content distribution system may determine the user may be interested in similar media titles. A content browser may display the similar media titles in a selection window as recommendations based on the previously interacted title, source title or other factors."  The similar media titles displayed in a selection window as recommendations is a list for the content.  The media title is recognized as the claimed content.  These similar media titles recommended are an index for the content because they are of other available media titles related to the media title content.) based on a continuously updated state transition probability matrix comprising entries corresponding to the content ([0038] teaches "the probability of a user interacting with a particular media title after an interaction with a source title may be estimated through Markov chain state transition probabilities."  [0038] teaches that "a , each of the entries representing a transition probability from a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content, or the topics of the content ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are recognized as a transition probability from a current title to a next title.  The probabilities are based on a source media title, which is recognized as a type of content.)
King and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).
 probability is from a current topic to a next topic.  However, Liu teaches the probability is from a current topic to a next topic ([0022] teaches "The probabilities of relevance 108 provide a statistical analysis to indicate how relevant the particular topic is to the selected passage 104. Since the selected passage 104 may include various topics and mixtures of words, the probabilities of relevance 108 to the selected passage may be calculated for determining the likelihood a particular topic is relevant to the selected passage 104. In this regard, the probability of relevance 108 is used to quantify how likely a given topic is relevant to the underlying context of the selected passage 104."  This teaches a probability of relevance as to how likely a given topic is relevant to the context of the selected passage.  The context of the selected passage is recognized as a current topic.).
King, as modified, and Liu are combinable because they are directed to content retrieval (King [0019], Liu [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Liu with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to aid the user in fully understanding the underlying content to the selected passage (Liu [0017]).

As to claim 4, King teaches wherein the dynamic (list) comprises a plurality of topics identified within the content (As shown in FIG. 4, the content 405 includes Marvel Comics and 1960s.  The index 410 comprises information regarding Comics and 1960s, which are interpreted as multiple topics identified within the content.). 
King teaches a dynamic list, but does not expressly disclose an index.  
However, Singh teaches an index (at [0037], titles recommended are recognized as an index.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).

As to claim 8, King teaches an electronic device for automatically generating a dynamic index for a content, the device comprising: 
a display ([0586] teaches the display 400 is provided by a word processing application of a computing device.);
a memory ([0633] teaches memory);
a processor coupled to the memory ([0633] teaches memory and a processor), wherein the processor is configured to:
detect a content currently displayed on the display ([0590] teaches that the system monitors the received text (content) as the user provides the text.  Further, [0587] teaches that "text display region 405 displays text provided by a user, such as text provided by the user via an information input device, such as a keyboard."  This is recognized as currently displayed text.  [0586] teaches the display 400 is provided by a word processing application of a computing device, and therefore teaches an electronic device.)
generate a dynamic (list) for the content ([0596] teaches "the system has selected the text "Stan Lee" 460 in the third sentence. The system displays information relevant to the selected text as item 415c in the information display region 410."  Here, the display region contains a dynamic list which includes information relating to the content "Stan Lee," as shown in FIG. 4. The list is dynamic, and 
cause the display to display the dynamic (list) on a screen of the electronic device ([0594] teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, [0587] teaches that the display includes a text information display region 410 that displays text provided by a user.  [0586] teaches the display 400 is provided by a word processing application of a computing device.).
King teaches a dynamic list ([0594] teaches a list that changes over time) but does not expressly disclose an index; further King does not expressly disclose: 
generate an index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content, or the topics of the content.
	However, Singh teaches generate an index for the content ([0037] teaches "When a user interacts with a media title, the content distribution system may determine the user may be interested in similar media titles. A content browser may display the similar media titles in a selection window as recommendations based on the previously interacted title, source title or other factors."  The similar media titles displayed in a selection window as recommendations is a list for the content.  The media title is recognized as the claimed content.  These similar media titles recommended are an index for the content because they are of other available media titles related to the media title content.) based on a continuously updated state transition probability matrix comprising entries corresponding to the content ([0038] teaches "the probability of a user interacting with a particular media title after an interaction with a source title , each of the entries representing a transition probability from a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content, or the topics of the content ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are recognized as a transition probability from a current title to a next title.  The probabilities are based on a source media title, which is recognized as a type of content.)
King and Singh are combinable because they are directed to content retrieval (King [0019], Singh [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   

King, as modified, does not expressly teach that the transition probability is from a current topic to a next topic.  However, Liu teaches the probability is from a current topic to a next topic ([0022] teaches "The probabilities of relevance 108 provide a statistical analysis to indicate how relevant the particular topic is to the selected passage 104. Since the selected passage 104 may include various topics and mixtures of words, the probabilities of relevance 108 to the selected passage may be calculated for determining the likelihood a particular topic is relevant to the selected passage 104. In this regard, the probability of relevance 108 is used to quantify how likely a given topic is relevant to the underlying context of the selected passage 104."  This teaches a probability of relevance as to how likely a given topic is relevant to the context of the selected passage.  The context of the selected passage is recognized as a current topic.).
King, as modified, and Liu are combinable because they are directed to content retrieval (King [0019], Liu [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Liu with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to aid the user in fully understanding the underlying content to the selected passage (Liu [0017]).

As to claim 11, King teaches wherein the dynamic (list) comprises a plurality of topics identified within the content (As shown in FIG. 4, the content 405 includes Marvel Comics and 1960s.  The index 410 comprises information regarding Comics and 1960s, which are interpreted as multiple topics identified within the content.).
King teaches a dynamic list, but does not expressly disclose an index.  
However, Singh teaches an index (at [0037], titles recommended are recognized as an index.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).

As to claim 15, King teaches at least one non-transitory computer readable storage medium for storing a computer program of instructions configured to be readable by at least one processor ([0633] teaches a computer readable storage medium for storing instructions readable by a processor) for instructing the at least one processor to execute a computer process for performing functions of: 
detect a content currently displayed on the electronic device ([0590] teaches that the system monitors the received text (content) as the user provides the text.  Further, [0587] teaches that "text display region 405 displays text provided by a user, such as text provided by the user via an information input device, such as a keyboard."  This is recognized as currently displayed text.  [0586] teaches the display 400 is provided by a word processing application of a computing device, and therefore teaches an electronic device.)
generate a dynamic (list) for the content ([0596] teaches "the system has selected the text "Stan Lee" 460 in the third sentence. The system displays information relevant to the selected text as item 415c in the information display region 410."  Here, the display region contains a dynamic list which includes information relating to the content "Stan Lee," as shown in FIG. 4. The list is dynamic, because as stated at [0594], "the system displays the items 415 in the information display region 410 in reverse order of their corresponding query formation time, with the most recently formed at the top and 
display the dynamic (list) on a screen of the electronic device ([0594] teaches that the items 415 of the information display region 410 (e.g. the items that comprise the dynamic list) are displayed by the system.  Further, [0587] teaches that the display includes a text information display region 410 that displays text provided by a user.  [0586] teaches the display 400 is provided by a word processing application of a computing device.).
King teaches a dynamic list ([0594] teaches a list that changes over time) but does not expressly disclose an index; further King does not expressly disclose: 
generate an index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability from a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content, or the topics of the content.
	However, Singh teaches generate an index for the content ([0037] teaches "When a user interacts with a media title, the content distribution system may determine the user may be interested in similar media titles. A content browser may display the similar media titles in a selection window as recommendations based on the previously interacted title, source title or other factors."  The similar media titles displayed in a selection window as recommendations is a list for the content.  The media title is recognized as the claimed content.  These similar media titles recommended are an index for the content because they are of other available media titles related to the media title content.) based on a continuously updated state transition probability matrix comprising entries corresponding to the content ([0038] teaches "the probability of a user interacting with a particular media title after an interaction with a source title may be estimated through Markov chain state transition probabilities."  [0038] teaches that "a Markov chain represents a discrete-time process involving a system which is in a certain state , each of the entries representing a transition probability from a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content, or the topics of the content ([0092] teaches "Markov chain model computes a transition probability between the selected title and the source title. The transition probability denotes the likelihood that a user will interact with the selected title after the user has interacted with the source title."  The probabilities of interaction are recognized as a transition probability from a current title to a next title.  The probabilities are based on a source media title, which is recognized as a type of content.)
King and Singh are combinable because they are directed to content retrieval (King [0019], Liu [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Singh and modify the system as taught by King, to incorporate the above-cited limitations as taught by Singh with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to improve the recommendations of the items or services to users of the system (Singh [0123]).
the transition probability is from a current topic to a next topic.  However, Liu teaches the probability is from a current topic to a next topic ([0022] teaches "The probabilities of relevance 108 provide a statistical analysis to indicate how relevant the particular topic is to the selected passage 104. Since the selected passage 104 may include various topics and mixtures of words, the probabilities of relevance 108 to the selected passage may be calculated for determining the likelihood a particular topic is relevant to the selected passage 104. In this regard, the probability of relevance 108 is used to quantify how likely a given topic is relevant to the underlying context of the selected passage 104."  This teaches a probability of relevance as to how likely a given topic is relevant to the context of the selected passage.  The context of the selected passage is recognized as a current topic.).
King, as modified, and Liu are combinable because they are directed to content retrieval (King [0019], Liu [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Liu with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of King to aid the user in fully understanding the underlying content to the selected passage (Liu [0017]).

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Liu et al., and further in view of Lynch et al. (US Pub. No. 2005/0177805 A1).
As to claim 5, King, as modified, does not expressly teach wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.
However, Lynch teaches wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source ([0040] teaches "The engine may insert links and pointers into the representation to known similar topics and information."  This teaches that the links represent a plurality of topics.  Here a subtopic is interpreted as a second topic. [0042] teaches "The generated links provide links to information, such as documents, products, stored URLs, etc., stored locally on the user's hard drive as well as information stored on one or more servers in a remote network."  This teaches that the plurality of links relate to topics, and that the links are associated with a user's hard drive (internal source) and a server (external source).)  
King, as modified, and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Lynch.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently provide relevant content (Lynch [0006]).

As to claim 6, King, as modified, does not expressly teach wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
Lynch teaches wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index ([0046] teaches "In block 324, the search program may display a summary of the information contained in a link when a user moves their cursor over the listed document… when a user hovers their cursor over a particular link to a document, then a summary of the information contained in that document appears on screen in the active window."   Here, a summary is generated that 
King, as modified, and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Lynch.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently provide relevant content (Lynch [0006]).

As to claim 12, King, as modified, does not expressly teach wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source.
Lynch teaches wherein the plurality of topics comprises a main topic and a subtopic, the main topic being associated with at least one of an internal content source or an external content source, the subtopic being associated with at least one of the internal content source or the external content source ([0040] teaches "The engine may insert links and pointers into the representation to known similar topics and information."  This teaches that the links represent a plurality of topics.  Here a subtopic is interpreted as a second topic. [0042] teaches "The generated links provide links to information, such as documents, products, stored URLs, etc., stored locally on the user's hard drive as well as information stored on one or more servers in a remote network."  This teaches that the plurality of links relate to topics, and that the links are associated with a user's hard drive (internal source) and a server (external source).)  
King, as modified, and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).

The suggestion/motivation for doing so would have been to allow user of King to more efficiently provide relevant content (Lynch [0006]).

As to claim 13, King, as modified, does not expressly teach wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index.
However, Lynch teaches wherein the dynamic index is used to generate at least one of a speech grammar from topics of the dynamic index for a multi-modal set, a description corresponding to a topic in the dynamic index, or cross-language terms for the topic in the dynamic index ([0046] teaches "In block 324, the search program may display a summary of the information contained in a link when a user moves their cursor over the listed document… when a user hovers their cursor over a particular link to a document, then a summary of the information contained in that document appears on screen in the active window."   Here, a summary is generated that corresponds to a link in the list, this is interpreted as generating a description corresponding to a topic in the dynamic index, because the link represents a topic.).- 28 -0203-1943 (YPF201605-0012/USDMC) 
King and Lynch are combinable because they are directed to content retrieval (King [0019], Lynch [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Lynch.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently provide relevant content (Lynch [0006]).

s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Liu et al., and further in view of Parker et al. (US Pub. No. 2016/0202868 A1).
As to claim 7, King in view of Singh discloses a dynamic index (King teaches a dynamic list ([0594] teaches a list that changes over time) and Singh teaches an index (at [0037], titles recommended are recognized as an index.).  However, King, as modified, does not expressly disclose receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set.
However, Parker discloses receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a clockwise direction 320 to scroll from a current page to a subsequent page."  This teaches scrolling from a current page (current set) to a subsequent page (alternative set) in response to a swipe.). 
King, as modified, and Parker are combinable because they are directed to content display (King [0586], Parker [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Parker.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently access content (Parker [0003]).

As to claim 14, King in view of Singh discloses a dynamic index (King teaches a dynamic list ([0594] teaches a list that changes over time) and Singh teaches an index (at [0037], titles recommended are recognized as an index.).   However, King, as modified, does not expressly disclose receive a swipe input on a current set; and cause the display to display, in response to receiving the swipe input, an alternative set.
However, Parker discloses receiving a swipe input on a current set; and displaying, in response to receiving the swipe input, an alternative set ([0061] teaches "A user swipes in a 
King, as modified, and Parker are combinable because they are directed to content display (King [0586], Parker [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Parker.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently access content (Parker [0003]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King et al., Singh, Liu et al., and further in view of Won et al. (US Pub. No. 2014/0177805 A1).
As to claim 16, King, as modified, does not expressly disclose performing a multi-modal interaction based on multiple modalities including a speech command and text, wherein the speech command comprises a standard set of commands and additional keywords extracted from the text.
However, Won teaches performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step 308." and [0058] teaches a voice input.), wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input through the microphone 162."  This teaches extracted text being read as part of a voice command.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Won.   
The suggestion/motivation for doing so would have been to allow user of King to more efficiently access content (Won [0009]).

As to claim 17, King, as modified, does not expressly disclose performing a multi-modal interaction based on multiple modalities including a speech command and text, wherein the speech command comprises a standard set of commands and additional keywords extracted from the text.
However, Won teaches performing a multi-modal interaction based on multiple modalities including a speech command and text ([0056] teaches "Thereafter, it is determined whether the text is input through the physical or virtual keypad 166 according to a key input or a touch input in step 304. When the text is input in step 306, the input text is displayed on a preset text display window (i), as seen in FIG. 4A. If not, the whether there is a voice input is checked in step 308." and [0058] teaches a voice input.), wherein the speech command comprises a standard set of commands ([0061] teaches "an input of a preset voice command using microphone 162.") and additional keywords extracted from the text   ([0059] teaches "in step 311 the displayed text is compared with the recognized voice, as the user reads the displayed text aloud, which is input through the microphone 162."  This teaches extracted text being read as part of a voice command.)
King, as modified, and Won are combinable because they are directed to content display (Lynch [00586], Won [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the above-cited limitations as taught by Won.   
.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over King et al., Singh, Liu et al., and further in view of Liu et al. (US Pub. No. 2012/0089621 A1), referred to herein after as "Liu II."
As to claim 18, King, as modified, does not expressly teach wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread.
However, Liu II teaches wherein topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread ([0022] teaches "analyzer 106 can use latent Dirichlet allocation (LDA) to infer a set of topics over a pool of content items 104."  A set of topics is recognized as a topic distribution.  This spread of topics is determined over a pool of content items, where the content has at least one page.  The distribution is determined from the content for each topic, so it is incremental, and it is based on an LDA analysis/spread.)
King, as modified, and Liu II are combinable because they are directed to content display (King [00586], Liu II [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the topic distribution is determined among pages of the content based on an incremental latent Dirichlet allocation (iLDA) spread as taught by Liu II.   
The suggestion/motivation for doing so would have been to allow user of King to allow web pages ranked highly by the initial stationary probability distribution to remain highly ranked. (Liu II [0015]).

19 is rejected under 35 U.S.C. 103(a) as being unpatentable over King et al., Singh, Liu et a, and Bonchi et al. (US Pub. No. 2010/0114929 A1).
As to claim 19, King, as modified, does not expressly teach wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors.
However, Bonchi teaches wherein user vectors and distance computation among topics are based on a Euclidian distance between the topics and the user vectors ([0071] teaches "use a text classifier to project each document into a space of topics (100 distinct topics), and then use as d(*,*) the Euclidean distance between the topic vectors."  Here, topic vectors are defined, and a Euclidian distance is calculated.  The topic vectors represent the topics, the topic vectors are recognized as user vectors.  The Euclidian distance is the distance between the vectors and the respective topics.)
King, as modified, and Bonchi are combinable because they are directed to content display (King [00586], Bonchi [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate the Euclidian distance between the topics and the user vectors as taught by Bonchi.   
The suggestion/motivation for doing so would have been to allow user of King to limit the documents that are returned from the input query. (Bonchi [0017]).

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over King et al., Singh, Liu et al., and Papadopoullos et al. (US Pub. No. 2015/0254230 A1).
As to claim 20, King, as modified, does not expressly teach wherein the generating of the dynamic index is further based on content semantics.
However, Papadopoullos teaches wherein the generating of the dynamic index is further based on content semantics ([0064] teaches "The method 200 starts with semantic indexing in 
King, as modified, and Papadopoullos are combinable because they are directed to content display (King [00586], Papadopoullos [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by King, to incorporate wherein the generating of the dynamic index is further based on content semantics as taught by Papadopoullos.   
The suggestion/motivation for doing so would have been to allow user of King to user to extend or refine his/her search within the results given by the original search. (Papadopoullos [0036]).

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over King et al., Singh, Liu et al., and Mansour et al. (US Pub. No. 2016/0232157 A1).
As to claim 21, King, as modified, does not expressly teach maintaining a topic vector extracted index describing semantic linkages between contents.
However, Mansour teaches maintaining a topic vector extracted index describing semantic linkages between contents ([0042] teaches "the weighted inverted index 506 is depicted as a column of words, each word having an associated weighted vector (or list) of topics."  This weighted inverted index is a topic vector extracted index, because each word has a set of topics as a weighted vector/list of topics.  Thus, the words are the contents and the associated topics are semantic linkages.)
King, as modified, and Mansour are combinable because they are directed to content display (King [00586], Mansour [0020]).

The suggestion/motivation for doing so would have been to allow user of King to increase scalability of the graphical structure. (Mansour [0023]).

Response to Arguments
In response to the rejection under Section 101, Applicant asserts that the claims have been amended to more clearly recite the integration of the inventive concept into a practical application by reciting the feature generating, by the electronic device, a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability form a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content or the topics of the content.
However, as set forth in the rejection the limitation of detecting content currently displayed; generating a dynamic index for the content based on a continuously updated state transition matrix comprising entries corresponding to topics of the content, each of the entries representing a transition probability form a current topic to a next topic and being based on at least one of a knowledge graph of a specific user, a reading pattern of the user, a type of the content or the topics of the content are directed to abstract ideas.  The remaining limitations of an electronic device and a screen merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of displaying the dynamic index amount to insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.   
Accordingly, the abstract ideas set forth in the rejection are not integrated into a practical application, and this rejection is maintained.

In response, Examiner notes that King is relied upon for the generation of a dynamic list of the content.  The user-entered text as shown at [0596] (Stan Lee 460) is content.  King uses the content of FIG. 4, element 405 to find suggested additional content for the user.  King is not relied upon to infer additional topics for the user.
The remaining arguments are moot in view of the citations to Singh and Liu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169